DETAILED ACTION
This communication is responsive to Applicant’s response filed April 4, 2022. Applicant’s arguments have been considered, and this Office action is a non-final. 
The prior art cited in parent Application 15/160,149 has been reviewed.
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cronie (US 9,744,870).
Cronie discloses electrified vehicles 101-106, 202, 205, 302, 308, 316 and 320 having drive wheels (Figs. 2, 3), energy storage devices (i.e., battery packs) 206, 212, 304, 312, 318 operable to power the drive wheels, and control system 110 associated with a computer (Figs. 1a-1b) is considered to obviously include necessary instructions for coordinating transfers of energy between electrified vehicles with opposite power needs, e.g., one of the electrified vehicles needed electrical power and another electrified vehicle capable of sharing electrical power. The control system of Cronie is consider to be also operable for coordinating a transfer of energy between electrified vehicles including when they are travelling on an inductive roadway. The structure of Cronie is considered to include the features of instant claims 1-2.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronie (US 9,744,870) in view of German reference (DE 10 2014 205 418).
Cronie is applied above.
The DE reference discloses an inductive roadway including inductive coils/interfaces 20, and electrified vehicles 14 including batteries 12 and inductive coils/interface 22, wherein the electrified vehicles traveling on the inductive roadway can be charged or discharged through the vehicle and roadway inductive coils/interfaces. The DE reference is considered to teach transferring of electrical energy through the vehicle and roadway inductive coils/interfaces.
In view of the DE reference, it would have been obvious to one of ordinary skill in the art to alternatively configure the vehicles of Cronie with a capability of transferring electrical energy to/from the vehicle batteries through an inductive roadway of a power system, similar to that taught in the DE reference, to achieve expected advantages thereof, e.g., wherein the distance between the charged and charging electrified vehicles would be less of an issue when the transfer of electrical energy is conducted through an inductive roadway. The structure of Cronie, as modified, is considered to include the combination of features of instant claims 1-3.
Regarding instant claim 4, consider controller 110 of Cronie and/or control unit 24 of the DE reference. The structure of Cronie, as modified, is considered to include a controller/control unit that is obviously and necessarily configured to detect the conditions of the electrified vehicles, e.g. the levels of charges of the associated vehicles and/or which vehicles having opposite energy transferring needs, before coordinating a proper transfer of energy without charging/discharging wrong vehicles.
Regarding instant claim 5, consider inductive charging interface/system 22 and inductive roadway interface 20 in the structure of the DE reference. The structure of Cronie, as modified, is considered to include similar features. 
Regarding instant claim 6, the structure of Cronie, as modified above, is considered to include the combination of features recited in the instant claim, wherein the energy available for transfer is considered to also include regenerative braking energy similar to that described in the 10th paragraph of Disclosure of the Invention section of the DE reference.
Regarding instant claim 7, the structure of Cronie, as modified, is considered to include a communication with a power system including an electrical grid, similar to the power system including electrical grid 16 in the DE reference. As to the communication being wireless, note that wireless communications are well known. Consider for example wireless communication 114 through wireless communication component 112 in the structure of Cronie. Therefore, it would have been obvious to one of ordinary skill in the art to use a known wireless communication in the structure of Cronie, as modified, to avoid disadvantages of communication cables.
Regarding instant claim 11, the structure of Cronie, as modified, is considered to include the features of instant claim 11, wherein the control system in the structure of Cronie, as modified above, is capable of adding a first amount of energy from an electrified vehicle having extra energy to share to the inductive roadway, and at least one other electrified vehicle is capable of using or receiving power from the inductive roadway. 
Regarding instant claim 12, in the structure of Cronie, as modified, the amount of energy that an electrified vehicle has available for sharing is also readable as including a first amount and a second amount, wherein the first amount is considered to be corresponding to the first amount of energy recited in instant claim 11, and the second amount is considered to be corresponding to the second amount of energy recited in instant claim 12. It would have been obvious to one of ordinary skill in the art to configure the control system of the structure of Cronie, as modified, to transfer the entire amount of energy of an electrified vehicle having available to share to an inductive roadway for sharing with other vehicles needing power so as to optimize the use of the available energy, wherein the amount of energy available for sharing and transferred is considered to include first and second amounts of energy as claimed. 
Regarding instant claim 13, consider the structure of the DE reference, wherein the transfer of energy is performed when the vehicles are in motion, e.g., “in driving situations” (see for example the abstract of the DE reference). The structure of Cronie, as modified, is considered to include similar features and capabilities.
Regarding instant claims 14-15,  in the structure of Cronie, controller 110 is in communication with electrified vehicles 101-106 for receiving vehicle data, and in the structure of the DE reference, wherein vehicle control unit 26 is configured to communicate with inductive roadway control unit 24, which is also communicate with grid system 16, 17. The energy sharing system of Cronie for sharing/transferring power between vehicle having opposite power needs has been modified in view of the DE reference to include an inductive roadway system, an electric grid, and the associated control units to facilitate sharing/transferring energy between vehicles and/or the electric grid, wherein the vehicles, the inductive roadway system, and the electric grid, along with the associated controls/control units in the structure of Cronie, as modified, are organized into an integrated system, in which exchanging data, such as vehicle data, among the various components in the integrated system is considered to be obviously essential for efficient operations in that electrical energy between the various vehicles and between the vehicles and the electric grid can be properly transferred in suitable amount in accordance with the charging and discharging needs corresponding to vehicle data. Therefore, as an obvious matter of routine engineering to satisfy an obvious need for achieving an efficient operation, it would have been obvious to one of ordinary skill in the art to configure the control system in the structure of Cronie, as modified, to command sharing of the vehicle data with other various other components within the integrated system such that the vehicle data may be used to achieve efficient transfer of energy between the vehicles and between the vehicles and the electric grid through the inductive roadway system. 
Regarding instant claim 16, the structure of Cronie, as modified, is considered to comprise the combination of features as claimed, including an inductive roadway system having an inductive roadway interface and an inductive vehicle interface, similar to interfaces 20, 22 in the DE reference, configured for transferring of energy in accordance with the charging/discharging needs determined through a controller/control unit.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronie (US 9,744,870) in view of Komatsu (US 2015/0221948).
Cronie is applied above.
Komatsu discloses known forms of vehicle power sources, which may include a fuel cell, an engine, a battery, and a regenerative brake system (para [0106]). In view of Komatsu, would have been obvious to one of ordinary skill in the art to also include in the structure of Cronie, an engine, a fuel cell, and/or regenerative braking mechanism  similar to that described in Komatsu, so as to provide more operational flexibilities. The structure of Cronie, as modified, is considered to include the combination features recited in instant claims 8-10.
Applicant’s arguments are deemed moot in view of the new grounds of rejection set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617